Advisory Action
Acknowledged is the applicant’s after-final response filed on November 17, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claim 1; cancellation has been proposed to claim 3.
	If submitted in a proper reply, the changes would be sufficient to overcome the claim objections, as well as the outstanding 112 rejections. 
To circumvent the 103 rejections, the applicant has attempted to clarify the final paragraph of claim 1, stipulating that the recited overlap between the “substrate transfer area” and “substrate mounting position” is to be “viewed from a top of the vacuum processing device.” However, the contradictory limitation describing the overlap as being “in a front-rear direction of the vacuum processing device” remains. To resolve this indeterminacy, the applicant must clarify whether said overlap occurs in the front-rear direction or the overhead direction.
Lastly, the examiner notes that the claim defines one terminus of the overlap as being the “substrate transfer area where the substrate is transferred.” There is no evidence, however, that the normal pressure transfer arm conveys a substrate to a position below the load-lock chamber. Rather than structuring the limitation to derive from the arbitrary and provisional act of substrate transfer, the examiner suggests defining the substrate transfer area as the region enclosed by the normal pressure transfer area. This way, the limitation would supervene upon permanent structure rather than transient function.
Because the proposed changes do not place the case in better form, their entry has been denied at this stage of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716